Citation Nr: 1209499	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a gastrointestinal disorder, to include a hiatal hernia and duodenal ulcer.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral foot disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left knee disability.  

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978 and from January 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Atlanta, Georgia.  [Due to a change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Atlanta, Georgia.]

To establish jurisdiction over the new and material issues on appeal, the Board must first consider whether new and material evidence has been received sufficient to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for gastrointestinal, bilateral foot, and left knee disabilities have been received.  Accordingly, the Board is granting this portion of the Veteran's claims.  

In the December 2006 claim to reopen, the Veteran initially sought to reopen his previously denied claim for service connection for a bilateral knee disorder.  In a June 2007 rating decision, the RO bifurcated this claim, and denied service connection for the right and left knee condition.  However, before this matter was certified to the Board, in the October 2008 rating decision, the RO granted service connection for residuals of the right knee fracture and meniscectomy.  Therefore, the only portion of that matter that remains on appeal before the Board is that of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left knee disability.  

In his December 2006 claim, the Veteran sought entitlement to service connection for depression with short term memory loss.  The Board notes that the medical evidence in this case also reflects findings of anxiety in service.  Therefore, the Veteran's claim should not be limited to that which he has written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Thus, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized this issue on appeal more broadly as one for service connection for a psychiatric disorder, as is indicated on the cover page of this decision.

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for gastrointestinal, bilateral foot, and left knee disabilities has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claims for service connection for gastrointestinal, bilateral foot, and left knee disabilities, as well as the claims seeking service connection for hypertension and a psychiatric disorder (both of which to include as secondary to a service-connected disability), are however, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1993 Board decision denied service connection for a gastrointestinal disorder on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation.  

2.  The evidence received since the February 1993 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for a gastrointestinal disorder.  

3.  An unappealed September 2001 rating action confirmed a prior denial of service connection for a bilateral foot disability, on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation.  

4.  Evidence received since the September 2001 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disability and raises a reasonable possibility of substantiating that claim.  

5.  The unappealed September 2001 rating action confirmed a prior denial of service connection for a left knee disorder, on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation.  

6.  Evidence received since the September 2001 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The February 1993 Board decision which denied service connection for a gastrointestinal disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2011).  

2.  The evidence received subsequent to the February 1993 Board decision is new and material, and the previously denied claim for service connection for a gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  

3.  The September 2001 rating decision which confirmed a prior denial of service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

4.  The evidence received subsequent to the September 2001 rating decision is new and material, and the previously denied claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

5.  The September 2001 rating decision which confirmed a prior denial of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

6.  The evidence received subsequent to the September 2001 rating decision is new and material, and the previously denied claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claims for service connection for gastrointestinal, bilateral foot, and left knee disabilities.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claims to Reopen

The Board observes that the Veteran's claim seeking service connection for a gastrointestinal disorder was previously considered and denied in the February 1993 Board decision, and his claims seeking service connection for a bilateral foot and left knee disabilities were previously considered and denied in the September 2001 rating decision.  The Veteran was notified of these decisions and of his appellate rights; however, he did not submit a notice of disagreement for these decisions.  In general, Board decisions and rating decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7103(a), 7104(b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

In December 2006, the Veteran essentially requested that his claims for service connection for a gastrointestinal disorder, to include a hiatal hernia and duodenal ulcer; a bilateral foot disorder; and a left knee disability be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  For applications to reopen that have been filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, using these guidelines, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claims for service connection for gastrointestinal, bilateral foot, and left knee disabilities will be reopened.  

      A.  Gastrointestinal Disorder 

The Veteran claims that he developed a gastrointestinal disorder during service and has continued to experience on-going residuals of this disorder since his separation from service.  

As previously noted, the Veteran's claim for service connection for a gastrointestinal disorder was last previously considered and denied in the February 1993 Board decision.  Specifically, at that time, the Board concluded that the evidence of record did not show that such a condition was incurred in, or caused by, the Veteran's military service, or had existed continuously since service separation.  The evidence associated with the Veteran's claims file at the time of the February 1993 Board decision includes, but is not limited to, the Veteran's DD 214s; his service treatment records; VA clinical records dated from October 1978 to November 1978; VA outpatient records dated from May 1985-September 1986; the March 1988 VA examination report; VA treatment records dated from June 1988 to November 1990; the February 1991 VA examination report and statements provided by the Veteran in support of his claim

The Veteran's service treatment records reflect that he was treated for, and diagnosed with, various stomach disorders on a number of occasions during his second period of service.  The Veteran's post-service treatment records further show that he continued seeking treatment for ongoing gastrointestinal problems very soon after his separation from service.  This medical evidence will be discussed in greater detail in the remand section below.  

The evidence associated with the claims file subsequent to the February 1993 Board decision includes, but is not limited to, VA treatment records dated from June 1999 to June 2006; the Veteran's December 2006 petition to reopen his claim for a gastrointestinal disorder, to include a hiatal hernia and duodenal ulcer; VA treatment records dated from November 2006 to May 2007; duplicates of the Veteran's service treatment records; the October 2011 hearing transcript; and the Veteran's own lay assertions.  

VA treatment records dated in November 2006 indicate that the Veteran was seen at the VA Medical Center (VAMC) in Gainesville, Florida, with complaints of abdominal pain for the past three days.  An evaluation of his gastrointestinal system revealed a tender abdomen.  

During the October 2011 hearing, the Veteran testified that he was diagnosed with a hiatal hernia and duodenal ulcer during his period of active service.  According to the Veteran, he has continued to experience, and receive treatment for, ongoing stomach problems since his separation from service.  See October 2011 Hearing Transcript (T.), pp. 3-4.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he began experiencing pain and discomfort in his stomach in service and has continued to experience these problems since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the February 1993 Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final Board decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  During his October 2011 hearing, the Veteran testified that his stomach problems arose in service, and that he has continued to experience recurring gastrointestinal problems since his separation from service.  The Veteran's hearing testimony discussing his in-service experiences and his on-going symptoms since service, were not of record at the time of the February 1993 Board decision.  

The Veteran is competent and credible with respect to these assertions, and his hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a gastrointestinal disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

      B.  Bilateral Foot Disorder

The Veteran claims that his bilateral foot disorder was incurred in and/or aggravated during his military service.  

As previously noted, the Veteran's claim for service connection for a bilateral foot disorder was last previously considered and denied in the September 2001 rating decision.  Specifically, at that time, the RO concluded that the evidence of record did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation.  The evidence associated with the Veteran's claims file at the time of the September 2001 rating decision includes, but is not limited to, the Veteran's DD-214s; his service treatment records; VA outpatient records dated from May 1985 to September 1986; the March 1988 VA examination report; VA treatment records dated from June 1988 to November 1990; the February 1991 VA examination report; VA treatment records dated from April 1998 to April 1999; report of the September 1999 VA foot examination, and statements provided by the Veteran in support of his claim.  

A review of the Veteran's service treatment records reflect that he was diagnosed with pes planus in August 1974, during his first period of active service.  The clinical evaluation of the Veteran's feet was shown to be abnormal at the August 1977 periodic examination, and the examiner specifically indicated that the Veteran had pes planus.  The Veteran was afforded a VA examination in September 1999, at which time he was diagnosed with pes planus of both longitudinal and transverse arches, second degree; tiny bilateral plantar calcaneal spurs; and flexed interphalangeal joint of the fourth and fifth toes bilaterally.  

The evidence associated with the claims file subsequent to the September 2001 rating decision includes, but is not limited to, VA treatment records dated from June 1999 to June 2006; private treatment records dated from June 1999 to March 2001; the Veteran's December 2006 petition seeking to reopen his claim for a bilateral foot disorder; VA treatment records dated from November 2006 to May 2007; duplicates of the Veteran's service treatment records; the October 2011 hearing transcript; and the Veteran's own lay assertions.  

VA treatment records dated in July 2000 and April 2004 reflect the Veteran's complaints of painful feet.  During the April 2004 treatment visit, the Veteran stated that he began experiencing joint swelling and an aching sensation in his feet during basic training.  Upon physical examination of the Veteran, the examiner observed "[s]triking pes planus bilaterally."  

During his hearing, the Veteran acknowledged that he was diagnosed with flat feet in service, and stated that he continued receiving treatment for this condition following his discharge.  According to the Veteran, he was provided with special shoe inserts during service and placed on a limited profile to restrict his walking requirements.  The Veteran claims to have experienced ongoing pain and discomfort in both of his feet since his separation from service.  See T., pp. 5-6.  

Regarding the Veteran's contentions that his pes planus was incurred during service, the Board acknowledges that he is competent to give evidence about what he experienced, i.e., he is competent to report that he has suffered continuous post-service symptoms of painful feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that pes planus is observable by lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

With regard to these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the September 2001 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  Specifically, at the October 2011 hearing, the Veteran testified that he was diagnosed with a bilateral foot disorder in service, and indicated that he has continued to experience symptoms of painful feet since service.  The Veteran's hearing testimony, which reflect his assertions that he has continued to experience symptoms of painful feet since service, was not of record at the time of the September 2001 rating decision.  See Shade, supra.  

The Veteran is competent and credible with respect to these assertions, and his hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a bilateral knee disability.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

      C.  Left Knee Disability

The Veteran claims that his current left knee disability was incurred during service.  Specifically, he claims to have injured his knee during his period of active service and that his current knee disorder is related to this in-service injury.  
As previously noted, the Veteran's claim for service connection for a left knee disorder was last previously considered and denied in the September 2001 rating decision.  Specifically, at that time, the RO determined that the evidence of record did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation.  The evidence associated with the Veteran's claims file at the time of the September 2001 rating decision includes, but is not limited to, the Veteran's DD-214s; his service treatment records; VA outpatient records dated from May 1985 to September 1986; the March 1988 VA examination report; VA treatment records dated from June 1988 to November 1990; the February 1991 VA examination report; VA treatment records dated from April 1998 to April 1999; report of the September 1999 VA knee examination, and statements provided by the Veteran in support of his claim.  

The Veteran's service treatment records show that he fractured his right knee, and underwent a right knee meniscectomy in January 1975.  The remainder of these records is clear for any notations, signs, or complaints of left knee problems, and the Veteran's post-service treatment records reflect that he began seeking treatment for his knee condition in April 1998, at which time, he reported a history of knee pain since 1994.  

The evidence associated with the claims file subsequent to the September 2001 rating decision includes, but is not limited to VA treatment records dated from June 1999 to June 2006; private treatment records dated from June 1999 to March 2001; the Veteran's December 2006 petition seeking to reopen his claim for a bilateral foot disorder; VA treatment records dated from November 2006 to May 2007; duplicates of the Veteran's service treatment records; the October 2011 hearing transcript; and the Veteran's own lay assertions.  

VA treatment records dated from August 2003 to June 2006 show that the Veteran continued to seek treatment and care for arthritic pain in his joints - particularly in his left knee.  These records reflect diagnoses of arthralgia of, and erosive osteoarthritis, of the left knee.  See VA treatment records dated in August 2003 and April 2004.  

During the October 2011 hearing, the Veteran explained that he injured his knees while working on the flight line in service.  According to the Veteran, the platform he was standing on collapsed and caused him to fall to the ground and injure his left knee.  After this incident, the Veteran noticed that his left knee would "pop out" and "disengage from [his] socket".  He maintains to have experienced chronic ongoing pain in his left knee since his separation from service.  See T., pp. 6-8.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his left knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the September 2001 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  During his October 2011 hearing, the Veteran described the circumstances surrounding his in-service knee injury, and discussed how he has continued to experience ongoing and residual pain in his left knee since service.  The above-referenced hearing testimony, which reflects the Veteran's assertions of ongoing left knee pain since service, was not of record at the time of the September 2001 rating decision.  

The Veteran is competent and credible with respect to these assertions, and his hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a left knee disability.  See Shade, supra.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and duodenal ulcer, is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disorder is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.  

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Gastrointestinal Disorder

The Veteran claims that he developed a gastrointestinal disorder during service and has continued to experience on-going residuals of this disorder since his separation from service.  
Turning to the Veteran's service treatment records, the Board notes that the Veteran's enlistment and separation examination reports for both tours of duty are not associated with his claims file.  However, the available service treatment records pertaining to his first period of active service are clear for any complaints of, or treatment for, a gastrointestinal disorder.  A periodic examination was conducted in August 1977, the results of which reveal the clinical evaluation of the Veteran's gastrointestinal system to be normal.  During the Veteran's second period of active service, he was seen at the primary care clinic at the U.S. Air Force Regional Hospital in April 1980, at which time he complained of stomach discomfort, and reported a history of nervous stomach trouble.  The treatment provider assessed the Veteran with irritable bowel syndrome and situational anxiety.  The Veteran visited the primary care clinic again in June 1980, with complaints of nausea and an occasional upset stomach.  A June 1982 Emergency Care and Treatment medical record reflects that the Veteran began suffering recurrent severe 'stomach cramps' several days prior, and was assessed with intestinal colic.  He was subsequently seen at the walk-in clinic in November 1982 with complaints of nausea and stomach trouble, and the treatment provider assessed him with probable gastritis.  

The Veteran's post-service treatment records indicate that he continued seeking treatment for ongoing stomach issues soon after his separation from service.  A May 1985 VA progress note reflects a diagnosis of a hiatal hernia, and radiographic report of the upper gastrointestinal system revealed a "small size hiatal hernia without significant reflux" as well as minimal scarring of the duodenal bulb.  The Veteran underwent another series of X-rays of his gastrointestinal system in January 1986, the results of which revealed a "sliding hiatal hernia" and a "small and irritable" duodenal cap.  VA outpatient records dated from January 1986 to September 1986 reflect diagnoses of duodenitis, irritable bowel syndrome, and possible gastroesophageal reflux disease (GERD).  

The Veteran underwent a VA examination in March 1988, at which time, the examiner noted that the Veteran had a history of stomach problems, to include diarrhea and constipation.  Based on his or her evaluation of the Veteran, the examiner diagnosed him with a history of an irritable colon and hiatal hernia.  A private treatment report dated in September 1989 reflects an assessment of chronic gastritis, and subsequent VA treatment records dated from June 1988 to November 1990 reveal the Veteran's ongoing complaints of stomach pain, cramps, and diarrhea.  These records also reflect a continued diagnosis of acute gastroenteritis.  The Veteran was afforded a VA examination in connection to his stomach condition in February 1991.  During this evaluation, the Veteran complained of abdominal pain, vomiting, and excess gas and stated that these symptoms usually persist for several days in duration.  Upon physical examination, the examiner observed no palpable masses or organs but did note a slight tenderness in the epigastric area.  Based on his or her review of the medical records and evaluation of the Veteran, the examiner diagnosed the Veteran with a history of peptic ulcer disease.  

The more recent medical evidence of record reflects that the Veteran visited the Gainesville VAMC on several times in November 2006, with complaints of abdominal distress.  The Veteran described the pain as aching, sharp, and tender in nature, and on a scale of zero to ten (with zero being the least level of pain and ten being the highest), the Veteran rated his pain between a four and five.  

The Veteran has not been afforded a VA examination in connection with his claim for a gastrointestinal disorder.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he has suffered from chronic gastrointestinal pain and discomfort since service are competent and credible, and his service treatment records document treatment for, and assessments of, several gastrointestinal disorders during service.  Furthermore, the medical evidence of record dated immediately after the Veteran's discharge from service reflects treatment for, and multiple diagnoses of gastrointestinal disorders, to include a hiatal hernia, duodenitis, peptic ulcer disease, and gastroenteritis.  However, the more recent medical evidence of record is unclear as to whether the Veteran has a current gastrointestinal disorder.  Indeed, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  First, it must be determined whether the Veteran has a diagnosis of any type of gastrointestinal disorder.  Then, the examiner should further provide an opinion as whether the Veteran's current gastrointestinal disability(ies) is/are otherwise causally or etiologically related to a disease or injury incurred in service-including the in-service episodes of treatment for irritable bowel syndrome, gastritis and/or intestinal colic.  

Bilateral Foot Disorder

The Veteran maintains that his bilateral foot disorder was incurred and/or aggravated during his military service.  

As previously noted above, the Veteran's enlistment and separation examination reports for both periods of active service are currently not associated with his claims file.  In this regard, the available service treatment records reflect that he was seen at the military dispensary in August 1974 with complaints of ankle pain, and was assessed with pes planus.  The Veteran was seen at sick call several days later, at which time, the healthcare provider questioned whether the Veteran's feet were infected and noted that he had "flexible flat feet".  A periodic examination was conducted in August 1977, the report of which revealed the clinical evaluation of the Veteran's feet to be abnormal.  The examiner specifically noted that the Veteran had pes planus.  

Post-service treatment records show that the Veteran underwent an X-ray of his right foot in August 1986, the results of which revealed "an incomplete fracture of the articulating base of the fifth metatarsal.  The Veteran was afforded a VA examination in September 1999, at which time he complained of pain across the entire region of his foot which reportedly began two to three weeks prior.  According to the Veteran, the pain is precipitated by working on his feet for a long period of time.  Upon physical examination, the examiner did not observe any evidence of pain or limitation of motion, and determined that the Veteran's feet are "grossly normal except for the flatness of the arches."  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with pes planus of both longitudinal and transverse arches, second degree; tiny bilateral plantar calcaneal spurs; and flexed interphalangeal joint of the fourth and fifth toes bilaterally.  

The Veteran contacted the VA in July 2000, wherein he complained of pain in his feet, and described the pain as a constant ache, which he likened to arthritis.  An April 2004 VA treatment report also reflects the Veteran's complaints of painful feet.  During this treatment visit, the Veteran stated that he began experiencing joint swelling and an aching sensation in his feet during basic training.  Upon physical examination of the Veteran, the examiner observed "[s]triking pes planus bilaterally."  The treating physician assessed the Veteran with severe pes planus and asked that he be provided with shoe inserts.  

As noted above, the service treatment records currently associated with the Veteran's claims folder are not complete.  Specifically, the Veteran's enlistment examination pursuant to his first period of active service is not available, and therefore, given his diagnosis of pes planus so soon after his first tour of duty began, it is somewhat unclear as to whether the Veteran had bilateral pes planus at the time of his entrance into such service.  Thus, the RO should attempt to obtain and associate with the Veteran's claims file a complete copy of his service treatment records, to include his enlistment and separation examination reports during both periods of active service.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Further, under the circumstances presented in this case, the Board finds that the Veteran has met the McLendon test.  As discussed above, the record is unclear as to whether the Veteran had a pre-existing bilateral foot disorder at the time of his service enlistment.  His service treatment records reflect a diagnosis of bilateral pes planus soon after his first period of active service commenced, and his post-service treatment records reflect diagnoses of multiple foot disorders.  The Board also finds the Veteran competent to report symptoms of painful feet.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Board finds that a remand for a VA examination and medical opinion is necessary to determine 1)whether the Veteran's bilateral pes planus existed prior to service, and, if so, 2) whether the pre-existing bilateral pes planus was aggravated by his service.  The VA examiner should also provide an opinion as to whether the Veteran has any other bilateral foot disorder(s) that is/are etiologically related to service.  

Left Knee Disorder

The Veteran maintains that his left knee disability was incurred during service.  As previously discussed above, the Veteran explained that he was working on the flight line when the platform he was standing on collapsed causing him to fall to the ground.  The Veteran asserts that his current left knee disability is related to this in-service occurrence.  See T., p. 7.  

The Veteran's service treatment records show that he fractured his right knee, and underwent a right knee meniscectomy in January 1975.  A periodic examination was conducted in August 1977, at which time, the clinical evaluation of the Veteran's lower extremities was shown to be normal.  The examiner noted that the Veteran fractured his right knee in January 1975, and wore a cast for three weeks with good results.  The remainder of the Veteran's service treatment records, for both periods of service, is clear for any notations, signs, or complaints of left knee problems. 
The Veteran's post-service treatment records reflect that he began seeking treatment for his knee condition in April 1998, and, during one particular treatment visit in April 1998, he reported a history of knee pain since 1994.  He was seen at the Wichita VAMC in April 1999, at which time, the treatment provider noted full range of motion in the Veteran's knee joints, and diagnosed him with osteoarthritis. Private treatment records dated in June 1999, February 2000, and March 2001 reflect a continuing diagnosis of general arthritis.  At a September 1999 VA examination, the Veteran complained of intermittent left knee pain that began several years prior.  He also reported to have injured his left knee cap in service.  Based on his physical evaluation of the Veteran, as well as his review of the X-ray findings, the examiner observed no evidence of joint effusion or fracture, and, in relevant part, diagnosed the Veteran with chronic intermittent left knee pain.  

VA treatment records dated from August 2003 to June 2006 show that the Veteran continued to seek treatment and care for arthritic pain in his joints - particularly in his knees.  These records also reflect a diagnosis of arthralgia of the left knee.  See August 2003 VA treatment report.  In April 2004, the Veteran was seen at the VAMC in Lake City, Florida, wherein he reported a twenty year history of arthralgia stating that the pain began in basic training, and consisted of joint swelling and an aching sensation, particularly in the knees and feet.  The Veteran was assessed with erosive osteoarthritis.

VA treatment records dated in February 2007 indicate that the Veteran was involved in a motor vehicle accident (MVA) and broke his left leg and ankle, requiring an open reduction internal fixation (ORIF) procedure.  Subsequent treatment visits reflect that the Veteran continued to experience pain in his lower left extremity as a result of this accident. 

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for his left knee disability.  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  Indeed, the Board has determined that the statements of the Veteran to the effect that he was injured in service and has suffered from continuous pain in his left knee since service are competent and credible.  In addition, while the Veteran's service treatment records are devoid of any evidence reflecting any complaints of, or treatment for, a left knee condition, these records do reflect that the Veteran fractured his right knee in January 1975, and therefore, support the Veteran's assertion that he was injured in service.  Furthermore, the Veteran's medical treatment records indicate he has received treatment for, and been diagnosed with, arthralgia of the left knee throughout the years.  Therefore, a medical examination is necessary to determine whether the Veteran's current left knee condition is related to an in-service cause.  

Psychiatric Disorder, To Include As Secondary To A Service-Connected Disability

The Veteran contends that his psychiatric problems arose as a result of his service-connected urethra stricture, post urethroplasty and patch graft, as well as for sexual dysfunction associated with urethra stricture.  As previously noted above, the Veteran's service treatment records reflect that he was seen at the primary care clinic at the U.S. Air Force Regional Hospital during his second tour of duty, and assessed with situational anxiety.  See April 1980 Chronological Record of Medical Care.  The treatment provider noted that the Veteran was a nervous individual with a history of a "nervous stomach".  The remainder of the available service treatment records is clear for any complaints of, or treatment for, any psychiatric disorders.  

In an April 2003 statement, the Veteran claimed to suffer from depression with short term memory loss.  VA treatment records dated in April 2003 and August 2003 reflect that the Veteran was seen at the VAMC in Wichita, Kansas, wherein he relayed his occupational and marital difficulties and reported to experience frequent periods of depression along with a sense of helplessness, hopelessness, irritability with outbursts of anger, poor sleep and fatigue.  The treatment provider described the Veteran's affect as sad and tense, but did not observe any evidence of a formal thought disorder.  Based on her impression, the treatment provider diagnosed the Veteran with major depression and assigned him a Global Assignment of Functioning (GAF) score of 50. 

A brain magnetic resonance imaging (MRI) was performed on the Veteran in March 2002, the impression of which revealed "mild ventriculomegaly," "some cerebral atrophy," and "mild hydrocephalus."  

During an October 2005 Psychology Consultation, the VA psychologist noted the Veteran's complaints of chronic arthritic pain all over his body - predominantly "in the joints".  The VA psychologist also noted that the Veteran reported some depression, but presented with a euthymic mood, congruent affect, and rational but limited insight.  He assessed the Veteran with chronic pain. 

At the October 2011 hearing, the Veteran testified that his treatment providers have related his psychiatric disorder to his service-connected urethra stricture.  T. at 7-8. 

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As discussed above, the Veteran is currently service-connected for urethra stricture, post urethroplasty and patch graft, and sexual dysfunction, and medical records reflect a diagnosis of major depression.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the service-connected genitourinary disorders.  At this juncture, the Board finds that the evidence of record is insufficient to render a determination regarding the etiology of the Veteran's psychiatric disorder.  

As the record is unclear as to the origination of the Veteran's psychiatric disability, he should be afforded a VA examination to determine whether his psychiatric disorder, to include his major depression, is related to his service-connected urethra stricture and/or sexual dysfunction, or is otherwise related to his military service.  

Hypertension, To Include As Secondary To A Service-Connected Disability

The Veteran contends that his hypertension arose in service, and/or is secondary to his arthritis.  Specifically, the Veteran maintains that medication he takes for his arthritis has affected his blood pressure and led to development of his hypertension.  See T. pp. 12-13

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2011).  

In this regard, while the Veteran's enlistment and separation examination reports are not included in his claims file, the available service treatment records are clear for any findings of high or low blood pressure.  At the August 1977 periodic examination, the Veteran's blood pressure readings were shown to be 120/80 while sitting, 120/74 while in a recumbent position, and 124/78 while standing.  During several emergency visits at the military hospital, his blood pressure readings were shown to be 120/84, 108/64 and 138/90.  See June 1982, June 1983 and April 1984 Emergency Care and Treatment medical records.  In the July 1983 Dental Patient Medical History form, the Veteran denied a history of high blood pressure.  

The Veteran's post-service VA and private treatment records reflect variable blood pressure readings ranging between 126/92, 137/96, 141/82, 155/85 and 156/86 throughout the years.  A March 2007 VA outpatient record reflects a diagnosis of hypertension.  

The Board notes that the Veteran was denied service connection for arthritis of multiple joints in February 2004, and is currently not service-connected for arthritis.  However, the record reflects that the Veteran may have arthritis in his left knee.  In this regard, the Board reiterates that the Veteran is currently not service-connected for his left knee disability.  [As previously discussed herein, the Veteran's claim for service connection for a left knee disability is being remanded for further evidentiary development.]  Accordingly, the Veteran's claim for service connection for hypertension cannot be decided prior to a final decision on his claim for service connection for a left knee disability.  

In addition, a review of the records on the Virtual VA system shows that additional records have been generated since the Veteran's October 2011 hearing.  These records have been printed out and associated with the claims file, and include a letter from the Social Security Administration (SSA) indicating that the Veteran been granted disability benefits from the SSA.  When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

In addition, the record reflects that the Veteran has continued to receive treatment for all the above-mentioned disorders at the VA Outpatient Clinic in Jacksonville, Florida as well as the VAMC in Gainesville, Florida.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA) notification letter pertaining to the issues on appeal-including entitlement to service connection for a gastrointestinal disorder (to include a hiatal hernia and a duodenal ulcer); service connection for a bilateral foot disability; service connection for a left knee disability; service connection for a psychiatric disorder, to include as secondary to a service-connected disability; and service connection for hypertension, to include as secondary to a service-connected disability.  

2. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and request the Veteran's service treatment records, to include any and all enlistment and separation examination reports, from both periods of service with the United States Air Force.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  

If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

3. Obtain a copy of the SSA decision awarding disability benefits to the Veteran, as well as the medical records relied upon concerning that determination.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. 

4. Request updated records of relevant treatment (pertaining to all the disabilities on appeal) received since May 2007 at the VA Outpatient Clinic in Jacksonville, Florida, and the VAMC in Gainesville, Florida.  Copies of such records which are available should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder. 

5. Once these records have been retrieved and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any gastrointestinal disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of service treatment records dated in April 1980, June 1982, and November 1982, reflecting diagnoses of irritable bowel syndrome, intestinal colic, and probable gastritis.  The examiner should also take note of the post-service treatment records dated between May 1985 to February 1991, reflecting multiple gastrointestinal disorders, to include diagnoses of a hiatal hernia, duodenitis, gastroenteritis, peptic ulcer disease, and possible GERD.

Following a review of the record and a physical examination of the Veteran, the examiner should identify any gastrointestinal disorder(s) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service.  Specifically, the examiner should determine whether gastrointestinal problems noted during the Veteran's military service were manifestations, or led to the development, of any current gastrointestinal disability(ies).

In answering these questions, the examiner should address the Veteran's competent assertions that he has experienced gastrointestinal problems since service.  If the Veteran is not shown to have any current gastrointestinal disability(ies), then the examiner should reconcile this finding with the previous findings of various gastrointestinal disorders diagnosed in service and soon thereafter, and address whether the gastrointestinal problems noted during the Veteran's second period of service and soon after his discharge, are the type of disorders that resolve on their own. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. Also, schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of his bilateral foot disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the August 1974 sick call treatment note as well as the August 1977 periodic examination report, both of which reflect a diagnosis of bilateral pes planus.  

Following a review of the record, the examiner should specify the nature of any current bilateral foot disorder present, and provide diagnoses for all such identified disabilities.  The examiner should then respond to the following questions:

a. To the extent possible, determine whether the Veteran had bilateral pes planus prior to his enlistment in July 1974?  

b. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing bilateral pes planus underwent a permanent increase in severity during the Veteran's first period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

c. For any bilateral foot disorder other than bilateral pes planus diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service?  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced symptoms of painful feet since service

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7. In addition, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any left knee disorder that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should identify any left knee disorder(s) present and provide diagnoses for all identified disability(ies).  

For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its (their) clinical onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his left knee since service.  The examiner should also comment as to whether the Veteran's February 2007 MVA accident, wherein he broke his left leg and ankle, has contributed, or led, to the development of the diagnosed left knee disability(ies).  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

8. Also, accord the Veteran an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and a mental evaluation of the Veteran, the examiner should identify any psychiatric disorder(s) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service.  

If the examiner finds that it is unlikely the Veteran's psychiatric disorder(s) had its (their) onset in service or is(are) otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any psychiatric disorder(s) currently present was caused or aggravated by the Veteran's service-connected urethra stricture, post urethroplasty and patch graft and/or the Veteran's service-connected sexual dysfunction.  A complete rationale should be provided for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

9. Further, schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of hypertension.  

For any hypertension diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, or is otherwise causally or etiologically related to the Veteran's military service.  

In addition, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hypertension currently present was caused or aggravated any joint arthritis that the Veteran may have, to include any medication that he takes for such a condition.  The examiner should specify which joints are arthritic.  A complete rationale should be provided for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

10. Then, readjudicate the issues of entitlement to service connection for a gastrointestinal disorder; a bilateral foot disorder; a left knee disability; a psychiatric disorder, to include as secondary to a service-connected disability; and hypertension, to include as secondary to a service-connected disability.  If these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


